DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I, and the species of flavonoids as the enzyme inhibitors, aloe vera gel as the amylase inhibitor and chitosan hydrochloride as the bioenhancer in the reply filed on 09/28/2021 is acknowledged.  The traversal is on the ground(s) that the applicant believes that the office has not carried forward its burden of proof establishing a search burden. This is not found persuasive because it would be necessary for the office to search different classes/subclasses and employ different search queries to find art for each of the different inventions, as previously discussed.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 0928/2021.
Examiner acknowledges the amendments made to the claims and the addition of claim 17 filed on 06/07/2022.
Claims 1, 4-12 and 15-17 are being examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "oral dosage form" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The newly amended claim 1, that claim 11 is based upon now recited the “buccal dosage form” and thus an “oral dosage form” no longer has antecedent basis because the dosage formulations are different. 

Double Patenting
Applicant is advised that should claim 11 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-8, 9-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pasco (WO2008031092A2) and Alleon (US20080193597A1). This rejection is maintained with slight modifications to take into account the amendments filed on 06/07/2022.
Pasco’s general disclosure is to compositions comprising lipoproteins from microalgae extracts (see abstract).
Regarding claims 1, 4, 7 and 10, Pasco teaches a composition which includes an extract of Spirulina species (see claims 1, 2 and 4) and wherein the Spirulina can be extracted with a first solvent which can be water or alcohol (aqueous extract) and also a second solvent for extracting out lipoproteins (see claims 6 and 7) and also teaches that the inventors have characterized novel polysaccharide preparations from the microalgae Spirulina platensis. These are high molecular weight preparations that contain polysaccharides with methylated and acetylated sugars and therefore are extractable to some extent with water and also under more non-polar conditions such as with aqueous alcohol. Pasco also teaches that known antiviral polysaccharides with molecular weight between 250,000 and 300,000 daltons have been isolated from Spirulina species (see page 3, 2nd and 3rd para.) and these are within the specified molecular weights of the instantly claimed invention (see field of invention, page 1, or claim 10).
Regarding claim 1 and 17, Pasco also teaches there to be a buccal administration which can be in the form of a lozenge (see 1st para. page 28).
Pasco also teaches that a composition for oral administration (see page 11, last para.) can include polyvinyl pyrrolidone (PVP) and if desired to have a coating can contain both polyethylene glycol and polyvinyl pyrrolidone (see page 12, first two para.) and as discussed in the instant specifications both polyethylene glycol and polyvinyl pyrrolidone are considered bioenhancers which can increase trans-cellular permeation (see instant 046) thus Pasco’s invention discloses the instant limitations.
Regarding claim 6, Pasco teaches that the Spirulina can be extracted with water to obtain phyocyanin (see page 5, middle of page) and teaches the composition to contain vitamins and minerals (see page 13, before references) and since Pasco teaches both aqueous and non-aqueous extraction techniques it can be assumed that the extract would contain any naturally found vitamins and minerals of the Spirulina extract (see claims 6 and 7).
Regarding claim 9, Pasco teaches the composition to include polyethylene glycol and polyvinyl pyrrolidone (see page 12, first two para.) both of which are described as permeation enhancers in the instant application (see instant 046).
Regarding claim 11, Pasco teaches the composition to be formulated as a lozenge for buccal administration (see page 12, middle of page).
Regarding claim 12, Pasco teaches the pharmaceutical composition may comprise suitable excipients such as calcium carbonate, calcium phosphate, various sugars, starches, cellulose derivatives, gelatin, and polymers such as polyethylene glycols (see page 12, bottom).
Regarding claims 7, and 10, Pasco teaches that known antiviral polysaccharides with molecular weight between 250,000 and 300,000 daltons have been isolated from Spirulina species (see page 3, 2nd and 3rd para.). 
Although Pasco teaches a composition which comprises lipoproteins of spirulina extracts, Pasco additionally teaches that it is known that high molecular weight polysaccharides are known to have anti-viral properties and thus it would have been obvious at the effective filing date to a person having ordinary skill in the art to use these extracts containing the high weight molecular polysaccharides between 250,00 and 300,000 daltons along with the lipoprotein extracts for use in an oral immunostimulatory composition which Pasco teaches, to create an immunostimulatory composition enriched in high molecular weight polysaccharides in order to be able to fight off viral infections. 
There would have been a reasonable expectation of success in using both extracts from the spirulina because Pasco teaches the benefits of both extracts in the single reference along with the bioenhancers and teaches these components can be made into the formulation of a lozenge.
Pasco teaches the composition containing an aqueous extract of Spirulina containing high molecular weight polysaccharides and bioenhancers however is silent on the composition containing aloe vera or an enzyme inhibitor which reduces the enzymatic degradation of polysaccharides.
Alleon’s general disclosure is to a composition containing spirulina and aloe (see abstract).
Alleon teaches compositions which have spirulina and aloe (see claim 1) and teaches that the inventors found that the combination of spirulina and a plant-based product of aloe genus allows a level of activity to be achieved which is greater than that of spirulina alone, in particular in order to strengthen the natural defences of the body or to combat physical fatigue (see 0025). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the effective filing date to use aloe vera in the composition taught by Pasco because aloe can enhance the effects of spirulina when strengthening the natural defenses of the body as taught by Alleon. 
There would have been a reasonable expectation of success in creating the instant invention because all of the ingredients along with their benefits have been described in the art and combining them into a single composition would have been prima facie obvious for the reasons of creating a more effective composition with enhanced immunological properties.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pasco (WO2008031092A2) as applied to claims 1, 4,  6-12 and 16-17 above, and further in view of Rossi (Chitosan Ascorbate: A Chitosan Salt with Improved Penetration Enhancement Properties, Pharmaceutical Development and Technology, 1097-9867, 02 Nov 2008). This rejection is maintained with slight modifications to take into account the amendments filed on 06/07/2022.
Pasco teaches the composition containing an aqueous extract of Spirulina containing high molecular weight polysaccharides and bioenhancers however is silent on the composition containing chitosan hydrochloride.
Risso’s general disclosure is to chitosan ascorbate as a penetration enhancer (see abstract).
Risso teaches that chitosan hydrochloride has been demonstrated to possess penetration enhancement properties towards buccal mucosa (see page 513, second column) and teaches that it had the best cell viability on observed cells after 1-2 hours of application (see Fig 9). 
Therefor it would have been obvious at the effective filing date to use chitosan hydrochloride as a permeation enhancer for the spirulina composition taught by Pasco because it is a known permeation enhancer which would allow for the increased delivery of the active ingredients of the spirulina composition and it is also considered a safe compound.
There would have been a reasonable expectation of success in using chitosan hydrochloride because it has previously been used as a permeation enhancer and is also known to be safe.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pasco (WO2008031092A2) and Alleon (US20080193597A1) as applied to claims 1, 4, 6-8, 9-12 and 16-17 above, and further in view of Zakaryan (Flavonoids: promising natural compounds against viral infections, Arch Virol, 2017; 162:2539-2551). This rejection is maintained with slight modifications to take into account the amendments filed on 06/07/2022.
Pasco and Alleon’s combined art teach composition containing an aqueous extract of Spirulina containing high molecular weight polysaccharides and teaches aloe vera which is an enzyme inhibitor which reduces the enzymatic degradation of polysaccharides, however they do not specifically teach the flavonoid in the composition.
Zakaryan’s general disclosure is a scientific report on flavonoids and their effect in fighting viruses (see abstract).
Zakaryan teaches that Flavonoids are widely distributed as secondary metabolites produced by plants and play important roles in plant physiology, having a variety of potential biological benefits such as antioxidant, anti-inflammatory, anticancer, antibacterial, antifungal and antiviral activity. Different flavonoids have been investigated for their potential antiviral activities and several of them exhibited significant antiviral properties in in vitro and even in vivo studies (see abstract). 
Zakaryan continues to teach “Baicalin alone exerts its anti-influenza activity by modulating the function of NS1 protein, which down-regulates IFN induction” (see 2542, first column, first para.) and “Recent investigations also pointed out the antiviral activity of quercetin against a wide spectrum of influenza virus strains” (see 2542, second column, first para.). Zakaryan also teaches that kaempferol derivatives inhibited influenza A virus in vitro (see 2543, first column, first para.) and Catechin derivatives demonstrate potent anti-influenza activity in vitro and in vivo.
Therefore, it would have been obvious to use any of the flavonoids taught by Zakaryan for the use in the spirulina composition taught by Pasco and Alleon because many flavonoids have anti-viral activity and including them in an oral composition which is known to have anti-viral activity would have been prima facie obvious. Combining equivalents known for the same purpose is prima fascia obvious.
There would have been a reasonable expectation of success in arriving at the instant invention because flavonoids and spirulina are both known to have anti-viral activity and the formulation into a lozenge with components that can be used as enhancing excipients have already been disclosed in the art. 

Response to Arguments
Applicant's arguments filed 06/07/2022 have been fully considered but they are not persuasive. The applicant’s sole argument pertains to the belief that the art does not teach the composition as a buccal dosage form such as a lozenge. However, this is not the case as Pasco teaches this component (see Pasco at page top of page 28). The prior art does not need to teach how the polysaccharides are protected from amylase as discussed by the applicant. The structural components of the invention have all been met and thus would have the same activity as that of the instant invention. The art also teaches the formulation as a buccal administration such as a lozenge. Also, Alleon teaches combining aloe vera with spirulina to create a level of activity which is greater than that of spirulina alone for strengthening the natural defenses of the body and combating physical fatigue. Although aloe is not taught as an amylase inhibitor in the prior art, it would still act as such, because the applicant states that particularly suitable amylase inhibitors would be aloe vera (see instant 045). Also, the reasonings to combine aloe vera with spirulina does not need to be the same as the applicants.
The applicant also argues that Rossi gives data on an experiment wherein the molecular weight of FD4 was 4400 which is not the same molecular weight of the polysaccharides of the spirulina being in the range of 100,000 to 300,000. Rossi does not necessarily have to give a working example of the claimed ranges in order for the teaching to be relied upon or for the teaching to be enabled. The teachings of Rossi were to show chitosan hydrochloride is known to possess penetration enhancement properties towards buccal mucosa, which is what the instant invention is also teaching this component as.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655     

/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655